

115 HR 5573 IH: Repeated Objectionable Bothering of Consumers on Phones Act
U.S. House of Representatives
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5573IN THE HOUSE OF REPRESENTATIVESApril 18, 2018Ms. Speier (for herself, Ms. Norton, Ms. Tsongas, Mr. Cohen, Mr. Sherman, Mr. Huffman, Ms. Brownley of California, Mr. Grijalva, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to expand and clarify the prohibition on inaccurate caller
			 identification information and to require providers of telephone service
			 to offer technology to subscribers to reduce the incidence of unwanted
			 telephone calls and text messages, and for other purposes.
	
 1.Short titleThis Act may be cited as the Repeated Objectionable Bothering of Consumers on Phones Act or the ROBOCOP Act. 2.FindingsCongress finds the following:
 (1)The incidence of unwanted telephone calls and text messages is a nationwide nuisance. (2)The Federal Trade Commission received more than—
 (A)5,300,000 complaints about unwanted telephone calls in fiscal year 2016; and (B)7,000,000 such complaints in fiscal year 2017.
 (3)Telephone scammers target vulnerable consumers, particularly the elderly. (4)The national do-not-call registry has effectively addressed unwanted telephone calls from legitimate companies, but consumers continue to be subject to unwanted calls originating from sources outside the United States and illegitimate operators.
 (5)Telemarketing fraud cost consumers an estimated $350,000,000 in 2011. (6)Existing Federal law is inadequate to address this problem.
 (7)Preventing unwanted telephone calls and text messages from reaching consumers requires 2 approaches:
 (A)Identifying unwanted calls and text messages. (B)Giving the consumers the ability to block or filter unwanted calls and text messages.
 3.DefinitionsIn this Act: (1)Caller identification information; text messageThe terms caller identification information and text message have the meanings given those terms in section 227(a) of the Communications Act of 1934 (47 U.S.C. 227(a)), as amended by this Act.
 (2)CommissionThe term Commission means the Federal Communications Commission. 4.Expanding and clarifying prohibition on inaccurate caller ID information (a)Text messaging serviceSection 227 of the Communications Act of 1934 (47 U.S.C. 227), as amended by section 503(a) of division P of the Consolidated Appropriations Act, 2018 (Public Law 115–141), is amended—
 (1)in subsection (a)— (A)by redesignating paragraphs (2), (3), (4), and (5) as paragraphs (4), (5), (6), and (9), respectively;
 (B)by inserting after paragraph (1) the following:  (2)The term caller identification information means information provided by a caller identification service regarding the telephone number of, or other information regarding the origination of—
 (A)a call made using a voice service; or (B)a text message sent using a text messaging service.
 (3)The term caller identification service— (A)means any service or device designed to provide the user of the service or device with the telephone number of, or other information regarding the origination of—
 (i)a call made using a voice service; or (ii)a text message sent using a text messaging service; and
 (B)includes automatic number identification services.; (C)by inserting after paragraph (6), as so redesignated, the following:
						
 (7)The term text message— (A)means a real-time or near real-time digital message consisting of text, images, sounds, or other information that is transmitted from or received by a device that is identified as the transmitting or receiving device by means of a telephone number;
 (B)includes— (i)a short message service (commonly referred to as SMS) message;
 (ii)an enhanced message service (commonly referred to as EMS) message; and (iii)a multimedia message service (commonly referred to as MMS) message; and
 (C)does not include a real-time, 2-way voice or video communication. (8)The term text messaging service means a service that permits the transmission or receipt of a text message, including a service provided as part of or in connection with a telecommunications service or an IP-enabled voice service.; and
 (D)by adding at the end the following:  (10)The term voice service—
 (A)means any service that— (i)is interconnected with the public switched telephone network; and
 (ii)furnishes voice communications to an end user using resources from the North American Numbering Plan or any successor to the North American Numbering Plan adopted by the Commission under section 251(e)(1); and
 (B)includes transmissions from a telephone facsimile machine, computer, or other device to a telephone facsimile machine.; and
 (2)in subsection (e)— (A)by striking paragraph (8); and
 (B)by redesignating paragraph (9) as paragraph (8). (b)RegulationsNot later than 18 months after the date of enactment of this Act, the Commission shall prescribe regulations to implement the amendments made by this section.
 (c)Effective dateThe amendments made by this section shall take effect on the date that is 180 days after the date on which the Commission prescribes regulations under subsection (b).
			5.Technology requirements
 (a)In generalSection 227(d) of the Communications Act of 1934 (47 U.S.C. 227(d)) is amended by adding at the end the following:
				
					(4)Technology offered by providers
 (A)DefinitionsIn this paragraph: (i)Originating providerThe term originating provider means a provider of a voice service or text messaging service that permits a subscriber to originate a call or text message that may be transmitted on the public switched telephone network.
 (ii)Receiving providerThe term receiving provider means a provider of a voice service or text messaging service that permits a subscriber to receive a call or text message originating, or that may be transmitted, on the public switched telephone network.
							(B)Requirements to offer technology
 (i)Originating providersThe Commission shall by regulation establish technical and procedural standards to require an originating provider to enable, for each subscriber of the provider and for no additional charge, technology that verifies, for any call or text message originated by the subscriber, that the caller identification information indicated for the call or text message accurately identifies the subscriber unless—
 (I)the call or text message is exempted, under regulations described in clause (ii) or (iii) of subsection (e)(3)(B), from the prohibition under subsection (e)(1); or
 (II)the subscriber requests that the originating provider not display caller identification that accurately identifies the subscriber for a call or text message originated by the subscriber, in which case the caller identification information shall state, Caller ID Blocked.
 (ii)Receiving providersThe Commission shall by regulation establish technical and procedural standards to require any receiving provider, for each subscriber of the provider and for no additional charge—
 (I)to enable, and to offer to the subscriber the option to disable, technology that— (aa)determines that an incoming call or text message is verified by the technology enabled in accordance with clause (i) as providing caller identification information in accordance with that clause, whether by—
 (AA)accurately identifying the person originating the call or text message; (BB)lawfully providing misleading or inaccurate caller identification; or
 (CC)displaying Caller ID Blocked; or (bb)if an incoming call or text message is not verified as described in item (aa), prevents the subscriber from receiving the call or text message;
 (II)to offer to the subscriber the option to enable technology that— (aa)identifies an incoming call or text message as originating or probably originating from an automatic telephone dialing system; and
 (bb)prevents the subscriber from receiving a call or text message identified as described in item (aa) unless—
 (AA)the call or text message is made or sent by a public safety entity, including a public safety answering point (as defined in section 222(h)), emergency operations center, or law enforcement agency; or
 (BB)the subscriber has provided prior express consent to receive the call or text message and has not revoked that consent; and
 (III)to offer to the subscriber the ability to request that the receiving provider prevent the subscriber from receiving calls and text messages originating from a particular person.
								(C)Commission oversight
 (i)Appeals process relating to alleged autodialersThe standards established under subparagraph (B)(ii)(II) shall provide for an appeals process under which— (I)a subscriber of an originating provider (referred to in this clause as the originating subscriber) may notify the Commission that the technology offered under that subparagraph by a receiving provider is—
 (aa)incorrectly identifying the calls or text messages of the originating subscriber as originating or probably originating from an automatic telephone dialing system; or
 (bb)preventing other subscribers from receiving calls or text messages originated by the originating subscriber that are permitted under item (bb) of that subparagraph;
 (II)if the Commission finds that the circumstance about which the originating subscriber notified the Commission exists, the Commission shall take such action as is reasonably necessary to correct the circumstance; and
 (III)if the receiving provider is preventing a subscriber of the receiving provider (referred to in this clause as the receiving subscriber) from receiving calls or text messages originated by the originating subscriber because the receiving subscriber has requested that prevention, whether directly or through a call-blocking service, the Commission may not require the receiving provider to stop preventing the calls or text messages unless the receiving subscriber provides affirmative consent.
								(ii)Whitelisting
 (I)RequestA subscriber that offers essential services (referred to in this clause as an essential services subscriber) may request that the Commission require each receiving provider to allow subscribers of the receiving provider to receive calls or text messages originating from the essential services subscriber.
 (II)GrantIf the Commission, through a rigorous vetting process using the unblocking system established under clause (iii), confirms the identity of an essential services subscriber described in subclause (I) of this clause, the Commission shall require each receiving provider to allow each subscriber of the receiving provider to receive calls or text messages originating from the essential services subscriber unless the subscriber of the receiving provider has requested under subparagraph (B)(ii)(III) that the receiving provider prevent the subscriber from receiving calls and text messages originating from that essential services subscriber.
 (III)Definition of essential servicesThe Commission shall by regulation define the term essential services for purposes of this clause. (iii)Unblocking system and database (I)In generalIn order to carry out this subparagraph and ensure that consumers are in control of the calls and text messages they receive, the Commission shall establish a nationwide unblocking system that includes a database, to be known as the Unblocking Database, of subscribers whose identity the Commission has confirmed under clause (ii)(II).
 (II)FundingThe Commission shall— (aa)assess a fee on any subscriber that wishes to participate in the nationwide unblocking system; and
 (bb)use amounts collected under item (aa) to fund the operation of the nationwide un­block­ing system. (D)Private right of action (i)In generalA person aggrieved by a violation of the regulations prescribed under clause (i) or (ii) of subparagraph (B) may bring an action in an appropriate district court of the United States, or, if otherwise permitted by the laws or rules of court of a State, in an appropriate court of that State, to—
 (I)enjoin the violation; or (II)recover the greater of—
 (aa)actual damages; or (bb)$500 per violation.
 (ii)Enhanced awardsIf the court finds in an action brought under clause (i) that the defendant willfully or knowingly violated the regulations described in that clause, the court may increase the amount of the award to an amount equal to not more than 3 times the amount available under subclause (II) of that clause.
							(E)Rules of construction
 (i)Prevention of calls or text messagesFor purposes of a regulation prescribed under this paragraph, a call or text message shall be considered to be prevented even if the call or text message is recorded or redirected in a manner that allows the called party or intended recipient to—
 (I)be notified of the attempt to make the call or send the text message; or (II)have access to—
 (aa)a message left by the calling party; or (bb)the text message.
 (ii)Blocking caller identification informationNothing in this paragraph may be construed to require an originating provider to prevent or restrict any person from blocking the capability of any caller identification service to transmit caller identification information..
 (b)Exemptions from inaccurate caller ID prohibitionSection 227(e)(3)(B) of the Communications Act of 1934 (47 U.S.C. 227(e)(3)(B)) is amended by adding at the end the following:
				
 (iii)Exemption process for legitimate needThe regulations required under subparagraph (A) shall provide for a process under which a person may demonstrate that the person has a legitimate need to provide misleading or inaccurate information for certain calls or text messages, such as a call made or text message sent to conduct an activity of a domestic violence shelter or medical practice..
 (c)Actions by StatesSection 227(g)(1) of the Communications Act of 1934 (47 U.S.C. 227(g)(1)) is amended— (1)by inserting after regulations prescribed under this section, the following: , a pattern or practice of failure to provide the technology required under subsection (d)(4)(A)(i) that threatens or adversely affects an interest of such residents, or a pattern or practice of failure to provide to such residents the technology or the options, as applicable, required under subsection (d)(4)(A)(ii),; and
 (2)by inserting after to enjoin such calls the following: or such a failure. (d)RegulationsThe Commission shall prescribe the regulations required under the amendments made by subsections (a) and (b) not later than 18 months after the date of enactment of this Act.
 (e)Effective dateThe amendments made by this section shall take effect on the date that is 180 days after the date on which the Commission prescribes regulations under subsection (d).
			6.Intentional interference with call-blocking technology
 (a)In generalSection 227 of the Communications Act of 1934 (47 U.S.C. 227) is amended by adding at the end the following:
				
					(i)Intentional interference with call-Blocking technology
 (1)In generalIt shall be unlawful for any person within the United States, or any person outside the United States if the recipient is within the United States, with the intent to cause harm, to take any action that causes the technology offered under subsection (d)(4)(A)(ii)(II) to—
 (A)incorrectly identify calls or text messages as originating or probably originating from an automatic telephone dialing system; or
 (B)prevent (as that term is used in subsection (d)(4)) the called party from receiving a call, or the intended recipient from receiving a text message—
 (i)that is made or sent by a public safety entity, including a— (I)public safety answering point (as defined in section 222(h));
 (II)emergency operations center; or (III)law enforcement agency; or
 (ii)to which the called party or intended recipient has provided prior express consent. (2)Penalties; actions by StatesAny person who violates this subsection or the regulations prescribed under this subsection shall be subject to the penalties under paragraph (5) of subsection (e), and to actions by States under paragraph (6) of that subsection, in the same manner and to the same extent as if the person had violated that subsection or the regulations prescribed under that subsection..
 (b)Deadline for regulationsThe Commission shall prescribe regulations to implement subsection (i) of section 227 of the Communications Act of 1934 (47 U.S.C. 227), as added by this section, not later than 18 months after the date of enactment of this Act.
 (c)Effective dateThe amendment made by this section shall take effect on the date that is 180 days after the date on which the Commission prescribes regulations under subsection (b).
 7.Rule of constructionNothing in this Act or the amendments made by this Act shall be construed to limit any authority of the Commission to determine that, for purposes of section 227 of the Communications Act of 1934 (47 U.S.C. 227), a call includes a text message or any similar message.
		8.Reports to Congress
 (a)Caller name falsificationNot later than 180 days after the date of enactment of this Act, the Commission shall, in consultation with the Federal Trade Commission, submit to Congress and make available on a public website a report containing the findings and conclusions of a study determining how to minimize the extent to which the names of persons making calls or sending text messages are falsified in caller identification name databases.
			(b)Technology requirements
 (1)In generalNot later than 4 years after the date of enactment of this Act, and every 4 years thereafter until the date of termination described in paragraph (2), the Commission shall submit to Congress and make available on a public website a report that contains the following information:
 (A)The extent to which subscribers continue to receive calls or text messages with misleading or inaccurate caller identification information (except for calls or text messages exempted under clause (ii) of section 227(e)(3)(B) of the Communications Act of 1934 (47 U.S.C. 227(e)(3)(B)) or clause (iii) of that section (as added by section 5)), including a quantitative assessment of the difference between the number of complaints made to the Commission regarding such calls and text messages—
 (i)before the effective date of the regulations required under paragraph (4)(B) of section 227(d) of that Act, as added by section 5; and
 (ii)after the effective date described in clause (i). (B)The extent to which subscribers that choose to enable technology offered under paragraph (4)(B)(ii)(II) of section 227(d) of the Communications Act of 1934 (47 U.S.C. 227(d)), as added by section 5, continue to receive calls or text messages originating from an automatic telephone dialing system (except for calls or text messages from a public safety entity and calls or text messages to which subscribers have provided prior express consent), including a quantitative assessment of the difference between the number of complaints made to the Commission regarding such calls and text messages—
 (i)before the effective date of the regulations required under that paragraph; and (ii)after the effective date described in clause (i).
 (C)An assessment of— (i)whether the standards set forth in the regulations required under paragraph (4)(B) of section 227(d) of the Communications Act of 1934 (47 U.S.C. 227(d)), as added by section 5, have been successful in reducing the number of the calls and text messages described in each of subparagraphs (A) and (B) of this paragraph received by subscribers; and
 (ii)whether there have been any problems with the standards described in clause (i) or the technology required by those standards, such as the prevention of calls or text messages—
 (I)from public safety entities; or (II)to which subscribers have provided prior express consent.
 (D)Any recommendations for legislative or regulatory action to improve the standards described in subparagraph (C).
 (2)TerminationThe date of termination described in this paragraph is the date on which the Commission, in consultation with the Federal Trade Commission, determines that the report required under paragraph (1) is no longer necessary because of a substantial reduction in the number of calls and text messages described in each of subparagraphs (A) and (B) of that paragraph.
				